IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-85,709-05


                        IN RE JAMES DWAYNE HOISAGER, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                                CAUSE NO. CR-32305A
                              FROM MIDLAND COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in Midland County and that the District Clerk has not timely forwarded his application to this Court

or complied with Article 11.07, § 7 of the Code of Criminal Procedure.

       Respondent, the District Clerk of Midland County, is ordered to file a response, which may

be made by submitting the record on such habeas corpus application, submitting a copy of a timely

filed order that designates issues to be investigated (see McCree v. Hampton, 824 S.W.2d 578, 579

(Tex. Crim. App. 1992)), or stating that Relator has not filed an application for a writ of habeas
                                                                                                  2

corpus in Midland County in cause number CR-32305A. Should the response include an order

designating issues, proof of the date the district attorney’s office was served with the habeas

application and that the 180-day time frame set out in TEX . R. APP . P. 73.4(b)(5) has not expired

shall also be submitted with the response. Finally, Respondent shall state whether he has complied

with Article 11.07, § 7 of the Code of Criminal Procedure. This application for leave to file a writ

of mandamus shall be held in abeyance until Respondent has submitted the appropriate response. His

response shall be submitted within 30 days of the date of this order.



Filed: October 9, 2019
Do not publish